KENJI PRICE 10523
United States Attorney
District of Hawaii

DEBORAH LEE STACHEL, CSBN 230138
Regional Chief Counsel, Region IX
Social Security Administration
ASIM H. MODI, NYSBN 4692018
Special Assistant United States Attorney
      Social Security Administration
      160 Spear Street, Suite 800
      San Francisco, CA 94105
      Telephone: 415-977-8952
      Facsimile: 415-744-0134
      Email: Asim.Modi@ssa.gov
Attorneys for Defendant

                   UNITED STATES DISTRICT COURT
                        DISTRICT OF HAWAII


TAMRA D. KIYABU,                 )       Case No.: 1:19-cv-00382-JMS-KJM
                                 )
                 Plaintiff,      )       JUDGMENT
                                 )
          vs.                    )
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                 Defendant.      )
______________________________ )




                                     1
      The Court having separately ordered the remand of this action for further

administrative proceedings pursuant to the fourth sentence of 42 U.S.C. § 405(g),

      IT IS FURTHER ORDERED that final judgment of this Court is entered

pursuant to Rule 58 of the Federal Rules of Civil Procedure.



      DATED: Honolulu, Hawaii, January 22, 2020.




                                     /s/ J. Michael Seabright
                                    J. Michael Seabright
                                    Chief United States District Judge




Kiyabu v. Saul, Civ. No. 19-00382 JMS-KJM, Judgment
